Citation Nr: 0420341	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor and tinea pedis prior to June 19, 2003.

2.  Entitlement to a rating in excess of 30 percent for tinea 
versicolor and tinea pedis from June 19, 2003.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability prior to June 19, 2003.

4.  Entitlement to a rating in excess of 20 percent for a 
left knee disability from June 19, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to June 1984.  These claims are before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Newark, New Jersey.  A Travel Board 
hearing was conducted by the undersigned in March 2004.  In 
the February 1999 rating action, the RO continued the 10 
percent ratings then in effect for the veteran's service-
connected skin and left knee disabilities.  In December 2003, 
the RO increased the ratings for the veteran's skin and left 
knee disabilities, to 30 and 20 percent, respectively, 
effective June 19, 2003.  Thus, the case became one involving 
"staged" ratings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations appear to be met.  

In March 2004 the veteran testified that he had recently been 
treated for his claimed disorders at a VA satellite clinic at 
Fort Monmouth.  There appears to have been no attempt to 
obtain records of such treatment.  He also mentioned that he 
had received treatment at the VA Medical Center (VAMC) in 
East Orange, New Jersey.  The most recent VA medical records 
on file are dated in August 2001.  Thus, there are identified 
outstanding VA medical records which might well include 
information critical to the instant appeal.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Such records may have bearing 
on the veteran's claims.  The veteran also stated that his 
primary private physician, Dr. Weinberg, had referred him to 
a dermatologist about two years earlier.  He indicated that 
he had been seen for his service-connected left knee disorder 
at Shore Orthopedics (Dr. Towney), and was scheduled to 
undergo left knee total knee replacement (TKR) in May 2004.  
Records of such private treatment/consultations also may have 
bearing on the veteran's claims, and must be secured.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should ask the veteran to 
identify all sources of 
examination/treatment/consultation/ he 
received for his service connected tinea 
pedis & versicolor and left knee 
disability since 1999, and should obtain 
for the record copies of all reports 
(that are not already associated with the 
claims file) of such examination, 
treatment, or consultation).  The records 
obtained should specifically include  the 
veteran's complete treatment records from 
the VAMC in East Orange, New Jersey from 
August 2001 to the present, and any 
records from the VA satellite clinic at 
Fort Monmouth, as well as records from 
Dr. Weinberg, from Shore Orthopedics (to 
include those from Dr. Towney) and from 
the unnamed dermatologist to whom the 
veteran was referred by Dr. Weinberg.  
(If the veteran did indeed undergo a TKR 
in May 2004, the records secured should 
include those leading to that procedure, 
and any follow-up records.  If any 
records cannot be obtained, the reason 
why should be noted in the claims file.  

2.  After the development ordered above 
(and any further development suggested) 
is completed, the RO should re-adjudicate 
the claims.  If the benefits sought 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review, 
if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


